EXHIBIT 10.1

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of May 28, 2019, is
by and between Biocept, Inc., a Delaware corporation (the “Company”), and the
undersigned holder (the “Holder”) of warrants to purchase shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”).

 

WHEREAS, the Holder beneficially owns in the aggregate (i) the number of
warrants to purchase Common Stock with an exercise price of $1.20 per share that
are exercisable until January 30, 2023, as set forth on the Holder's signature
page hereto (the “January 2018 Warrants”), (ii) the number of warrants to
purchase Common Stock with an exercise price of $1.20 per share that are
exercisable until February 12, 2024, as set forth on the Holder's signature page
hereto (the “February 2019 Warrants”) and (iii) the number of warrants to
purchase Common Stock with an exercise price of $1.25 per share that are
exercisable until March 19, 2024, as set forth on the Holder's signature page
hereto (the “March 2019 Warrants” and collectively with the February 2019
Warrants and the January 2018 Warrants, the "Original Warrants").

 

WHEREAS, the Holder desires to exercise certain of such Original Warrants in the
amounts set forth on the applicable signature pages hereto and, immediately
prior to such exercise and in consideration of the Holder’s exercise of such
Original Warrants, the Company has agreed to issue the Holder, in addition to
the shares of Common Stock to which such exercising Holder is entitled pursuant
to the exercise of such Original Warrants, a number of new warrants equal to
seventy-five (75%) of the number of Original Warrants being exercised in the
form attached hereto as Exhibit A (the “New Warrants”).  The shares of Common
Stock underlying the Original Warrants are referred to herein as the “Warrant
Shares”.  The shares of Common Stock underlying the New Warrants are referred to
herein as the “New Warrant Shares” and collectively with the New Warrants and
Warrant Shares, the “Securities”.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1Definitions.   Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the New Warrants.  

 

ARTICLE II

EXERCISE OF ORIGINAL WARRANTS

 

Section 2.1Exercise of Warrants.  

 

(a)By executing this Agreement, the Company and the Holder hereby agree that the
Holder shall be deemed to have exercised the number1 of Original Warrants set
forth on the signature page hereto for aggregate cash proceeds to the Company in
the amount set forth on the Holder’s signature page hereto, pursuant to the
terms of the applicable Original Warrants.  The Holder shall deliver the
aggregate cash exercise price for such Original Warrants to the bank account set
forth on the Company’s signature page hereto within one Trading Day after the
date hereof and promptly after receipt of such funds (but in no event later than
one Trading Day after the receipt of such funds) , the Company shall deliver the
Warrant

 

1 

Equivalent to 20%, in the aggregate, of all Original Warrants currently held by
the investor.

 

--------------------------------------------------------------------------------

Shares to the Holder via the Depository Trust Company Deposit or Withdrawal at
Custodian system pursuant to the terms of the Original Warrants, but pursuant to
DWAC instructions set forth on the Holder’s signature page hereto. The date of
the closing of the initial exercise of the Original Warrants shall be referred
to as the “Closing Date.”

 

(b)For a period of forty-five (45) days after the Closing Date (as such date may
be extended pursuant to the last sentence of this paragraph, the "Option
Period"), while any of the Original Warrants are outstanding, the Holder may
elect to exercise for cash any such number of the remaining Original Warrants
then held by it by delivery of a Notice of Exercise pursuant to the terms and
conditions of the applicable Original Warrants.  Notwithstanding anything to the
contrary set forth herein, if at any time after the date hereof and prior to the
end of the Option Period, any resale registration statement with respect to the
Common Stock underlying any of the Original Warrants is not available for the
resale of any such Common Stock, for each calendar day of such unavailability,
the Option Period shall be extended by one calendar day.

 

Section 2.2Issuance of New Warrants. Within two Trading Days of the Closing
Date, the Company shall deliver to the Holder the New Warrants to which the
Holder is entitled.   The Holder shall be entitled to receive a New Warrant
issuable for seventy-five percent (75%) of the number of shares of Common Stock
as the Holder exercises for cash pursuant to Section 2.1(a) above.  Within two
Trading Days of the exercise of any remaining Original Warrants for cash prior
to end of the Option Period (the “Termination Date”) pursuant to Section 2.1(b)
above, the Company shall deliver to the Holder one New Warrant issuable for
seventy-five percent (75%) of the number of remaining Original Warrants
exercised. The obligations under this Section 2.2 shall terminate on the
Termination Date.

 

Section 2.3Legends; Restricted Securities.    

 

(a)The Holder understands that the New Warrants and the shares of Common Stock
underlying New Warrants are not, and may never be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state and, accordingly, each certificate, if any, representing such
securities shall bear a legend substantially similar to the following:

 

“NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.”

 

(b)Certificates evidencing shares of Common Stock underlying the New Warrants
shall not contain any legend (including the legend set forth in Section 2.3(a)
hereof), (i) while a registration statement covering the resale of such Common
Stock is effective under the Securities Act, (ii) following any sale of such
Common Stock pursuant to Rule 144, (iii) if such Common Stock is eligible for
sale under

2

--------------------------------------------------------------------------------

Rule 144 (assuming cashless exercise of the New Warrants), without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Common Stock and without volume
or manner-of-sale restrictions, (iv) if such Common Stock may be sold under Rule
144 (assuming cashless exercise of the New Warrants) and the Company is then in
compliance with the current public information required under Rule 144 as to
such Common Stock, or (v) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Securities and Exchange Commission
(the “Commission”)). The Company shall cause its counsel to issue a legal
opinion to the transfer agent promptly after the Delegend Date (as defined
below) if required by the Company and/or the transfer agent to effect the
removal of the legend hereunder, which opinion shall be in form and substance
reasonably acceptable to the Holder. If such Common Stock may be sold under Rule
144 (assuming cashless exercise of the New Warrants) without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission), then such Common Stock
shall be issued free of all legends. The Company agrees that following the
Delegend Date or at such time as such legend is no longer required under this
Section 2.3(b), it will, no later than two (2) Trading Days following the
delivery by the Holder to the Company or the transfer agent of a certificate
representing the Common Stock underlying the New Warrants issued with a
restrictive legend (such second Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to the Holder a certificate representing such shares
that is free from all restrictive and other legends or, at the request of the
Holder shall credit the account of the Holder’s prime broker with the Depository
Trust Company System as directed by the Holder. The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section 2.3(b).   “Delegend Date”
means the earliest of the date that (a) a registration statement with respect to
the Common Stock has been declared effective by the Commission or (b) all of the
Common Stock has been sold pursuant to Rule 144 or may be sold pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions or (c) following the six (6) month anniversary of (I) the Closing
Date, if a New Warrant is exercised pursuant to a cashless exercise, or (II) the
date of the related cash exercise of the New Warrants provided, in each case,
that the applicable holder of the New Warrants or the Common Stock, as the case
may be, is not an Affiliate of the Company, the Company is in compliance with
the current public information required under Rule 144 (“Current Public
Information Requirement”) and all such Common Stock may be sold pursuant to Rule
144 or an exemption from registration under Section 4(a)(1) of the Securities
Act without volume or manner-of-sale restrictions; provided, further, however,
that if the Company fails to comply with the Current Public Information
Requirement at any time following the applicable six (6) month anniversary set
forth above and the one (1) year anniversary of the Closing Date, the Company
shall promptly provide notice to the Holder and the Holder undertakes not to
sell such Common Stock pursuant to Rule 144 until the Company notifies the
Holder that it has regained compliance with the Current Public Information
Requirement; and provided further, that if a delegending is in effect solely as
the result of the effectiveness of a registration statement covering the resale
of any Common Stock, the Holder undertakes not to sell any such Common Stock if
the Holder is notified or otherwise becomes aware that such registration
statement has been withdrawn or suspended, contains a material misstatement or
omission or has become stale.  The Holder agrees with the Company that the
Holder will only sell or transfer any New Warrants or shares of Common Stock
underlying New Warrants pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if such securities are sold pursuant to a
registration statement, they will be sold in compliance with the plan of
distribution set forth therein, and the Holder acknowledges that the removal of
the restrictive legend from certificates representing any such securities as set
forth in this Section 2.3 or otherwise is predicated upon the Company’s reliance
upon this understanding. 

 

3

--------------------------------------------------------------------------------

Section 2.4Filing of Form 8-K. Prior to 9:00 am ET on May 29, 2019, the Company
shall issue a Current Report on Form 8-K, reasonably acceptable to the Holder
disclosing the material terms of the transactions contemplated hereby, which
shall include this form of Agreement (the “8-K Filing”). From and after the
issuance of the 8-K Filing, the Company represents to the Holder that the Holder
shall not be in possession of any material, nonpublic information received from
the Company, any of its Subsidiaries (as defined below) or any of their
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees or agents, on the one hand, and the Holder or any of its Affiliates,
on the other hand, shall terminate.  The Company shall not, and shall cause each
of its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide the Holder with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
date hereof without the express prior written consent of the Holder. To the
extent that the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, delivers any material, non-public
information to the Holder without the Holder’s consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
with respect to, or a duty not to trade on the basis of, such material,
non-public information.  As used herein, “Subsidiary” means any subsidiary of
the Company, and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a)Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of such Company and no further action is required
by such Company, its board of directors or its stockholders in connection
therewith other than in connection with (i) the filings required pursuant to
Section 2.4 of this Agreement, (ii) such applications for listing of the New
Warrant Shares that are required to be filed with the Nasdaq Stock Market in the
time and manner required thereby, and (iii) such filings as are required to be
made under applicable state securities laws (the “Required Approvals”). This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b)Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

 

(c)Registration Statement. The Warrant Shares are registered for issuance on
certain Form S-1 Registration Statements (as applicable, File No. 333-221648,
File No. 333-222706, File No. 333-228566, and File No. 333-230797 )
(collectively, the “Registration Statements”) and the Company knows

4

--------------------------------------------------------------------------------

of no reasons why such Registration Statements shall not remain available for
the issuance of such Warrant Shares for the foreseeable future. The Company
shall use commercially reasonable efforts to keep the Registration Statements
effective and available for the issuance of the Warrant Shares underlying the
Original Warrants until all Original Warrants are exercised.

 

(d)No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) subject to the Required Approvals, conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except in the
case of each of clauses (ii) and (iii), such as would not have or reasonably be
expected to result in (i) a material adverse effect on the legality, validity or
enforceability of this Agreement, (ii) a material adverse effect on the results
of operations, assets, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company's ability to perform in any material respect on a timely
basis its obligations under this Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

(e)Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other Person acting on its behalf has provided any of Holder or their
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. As of the date of this Agreement, all
of the disclosure when furnished by or on behalf of the Company to the Holder
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including but not limited to the disclosure
set forth in the SEC Reports, is true and correct in all material respects and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. As used herein,
“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company as of the date of this Agreement
with the Commission pursuant to the reporting requirements of the 1934 Act,
including all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein.

 

(f)Issuance of Securities.  The issuance of the New Warrants are duly authorized
and, upon issuance in accordance with the terms of this Agreement, the New
Warrants shall be validly issued and free from all preemptive or similar rights
(except for those which have been validly waived prior to the date hereof),
taxes, liens and charges and other encumbrances with respect to the issue
thereof, other than restrictions on transfer under applicable state and federal
securities laws and liens or encumbrances created by or imposed by the
Holder.  As of the Closing Date, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals or exceeds the
maximum number of Warrant Shares issuable upon exercise of the New Warrants
(without taking into account any limitations on the exercise of the New Warrants
set forth therein).  Upon exercise of the New Warrants in accordance with the
New Warrants, the New Warrant Shares when issued will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to

5

--------------------------------------------------------------------------------

the issue thereof, other than restrictions on transfer under applicable state
and federal securities laws and liens or encumbrances created by or imposed by
the Holder, with the holders being entitled to all rights accorded to a holder
of Common Stock.  Assuming the accuracy of each of the representations and
warranties set forth in Section 3.2 of this Agreement, the offer and issuance by
the Company of the New Warrants is exempt from registration under the 1933 Act.

 

(g)No General Solicitation.  Neither the Company, nor any of its Subsidiaries or
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the New Warrants.

 

(h)No Integrated Offering.  None of the Company, its Subsidiaries or any of
their Affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the New Warrants or the New Warrant Shares (collectively, the
“New Securities”) under the Securities Act, whether through integration with
prior offerings or otherwise, or cause this offering of the New Securities to
require approval of shareholders of the Company for purposes of the Securities
Act or any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of the Nasdaq Stock Market.  None of
the Company, its Subsidiaries, their Affiliates nor any Person acting on their
behalf will take any action or steps that would require registration of the
issuance of any of the New Securities under the Securities Act or cause the
offering of any of the New Securities to be integrated with other offerings for
purposes of any such applicable shareholder approval provisions.

 

(i)No Disqualification Events.  With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the Securities Act  (“Regulation
D Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.  The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Holder a copy of any disclosures provided thereunder.

 

Section 3.2Representations and Warranties of the Holder. The Holder hereby makes
the representations and warranties set forth below to the Company that as of the
date of its execution of this Agreement. 

 

(a)Organization; Due Authorization.  The Holder is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The Holder
represents and warrants that (i) the execution and delivery of this Agreement by
it and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary action on its behalf and (ii) this Agreement
has been duly executed and delivered by the Holder and constitutes the valid and
binding obligation of the Holder, enforceable against it in accordance with its
terms.

6

--------------------------------------------------------------------------------

 

(b)Understandings or Arrangements. The Holder is acquiring the Securities as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not
limiting the Holder’s right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws). The Holder is acquiring the Securities hereunder in
the ordinary course of its business.

 

(c)No Conflicts.  The Holder represents and warrants that the execution,
delivery and performance of this Agreement by the Holder and the consummation by
the Holder of the transactions contemplated hereby do not and will not:
(i) conflict with or violate any provision of the Holder’s organizational or
charter documents, or (ii) conflict with or result in a violation of any
agreement, law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority which would interfere with
the ability of the Holder to perform its obligations under this Agreement.

 

(d)Access to Information.  The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrants and the merits and risks of
investing in the Warrant Shares, the terms and conditions of the offering of the
Securities and the merits and risks of investing in the Securities; (ii) access
to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Holder acknowledges and agrees that
neither Maxim Group LLC (the “Advisor”) nor any Affiliate of the Advisor has
provided the Holder with any information or advice with respect to the
Securities nor is such information or advice necessary or desired. Neither the
Advisor nor any Affiliate has made or makes any representation as to the Company
or the quality of the securities issued and issuable hereunder and the Advisor
and any Affiliate may have acquired non-public information with respect to the
Company which the Holder agrees need not be provided to it. In connection with
the issuance of the securities hereunder to the Holder, neither the Advisor nor
any of its Affiliates has acted as a financial advisor or fiduciary to the
Holder.

 

(e)Holder Status.  The Holder represents and warrants that at the time the
Holder was offered the Securities, it was, and as of the date hereof it is, and
on each date on which it exercises any New Warrants, it was or will be an
“accredited investor” as defined in Rule 501 under the Securities Act.

 

(f)Knowledge.  The Holder, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Warrant Shares, and has so evaluated the merits
and risks of such investment. The Holder is able to bear the economic risk of an
investment in the Warrant Shares and, at the present time, is able to afford a
complete loss of such investment.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1Subsequent Equity Sales.

 

(a)From the date hereof until the tenth calendar day following the end of the
Option Period (the “Restricted Period”), neither the Company nor any Subsidiary
shall issue, enter into any agreement to issue or announce the issuance or
proposed issuance of any shares of Common Stock or

7

--------------------------------------------------------------------------------

Common Stock Equivalents.  As used herein, “Common Stock Equivalents” means any
securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.  In addition, from the date hereof
until the end of the Restricted Period, the Company shall not, directly or
indirectly, file any registration statement with the Securities and Exchange
Commission (“SEC”), or file any amendment or supplement thereto or cause any
registration statement or amendment thereto to be declared effective by the SEC,
or grant any registration rights to any Person that can be exercised prior to
such time as set forth above; provided however, that the foregoing shall not
prevent the Company from filing during the Restricted Period a registration
statement on Form S-8.

 

(b)Notwithstanding the foregoing, this Section 4.1 shall not apply in respect of
an Exempt Issuance.  “Exempt Issuance” means the issuance of (a) shares of
Common Stock or options to employees, officers or directors of the Company
pursuant to any stock or option plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose for services rendered to the Company, (b) securities upon the exercise
or exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities (other than in connection with stock
splits or combinations) or to extend the term of such securities, and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equity holders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities; provided, that such securities are
issued as “restricted securities” (as defined in Rule 144) and the recipients of
such securities are not granted registration rights that enable or require the
filing of a resale registration statement until after the time period specified
in the first sentence of Section 4.1(a) above.

 

Section 4.2Public Information.  At any time commencing on the six (6) month
anniversary of the date hereof and ending when no New Warrants remain
outstanding, if there is no effective registration statement covering the resale
of the New Warrant Shares and the Company (i) shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) or (ii) the
Company shall fail to satisfy any condition set forth in Rule 144(i)(2) (a
“Public Information Failure”), then, in addition to such Holder’s other
available remedies, the Company shall pay to a Holder, in cash, as partial
liquidated damages and not as a penalty, by reason of any such delay in or
reduction of its ability to sell the New Warrant Shares, an amount in cash equal
to two percent (2.0%) of the product of (i) the maximum number of New Warrant
Shares issuable upon a cash exercise of the New Warrants and (ii) the last
Closing Sale Price less the Exercise Price of the New Warrants immediately prior
to the time of the initial Public Information Failure and on every thirtieth
(30th) day (pro-rated for periods totaling less than thirty (30) days)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required for
the Holders to transfer the New Warrant Shares pursuant to Rule 144.  The
payments to which a Purchaser shall be entitled pursuant to this Section 4.2 are
referred to herein as “Public Information Failure Payments.”  Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Trading Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (pro-

8

--------------------------------------------------------------------------------

rated for partial months) until paid in full. Nothing herein shall limit such
Holder’s right to pursue actual damages for the Public Information Failure, and
such Holder shall have the right to pursue all remedies available to it at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief.

 

Section 4.3Resale Registration Statement. The Company reserves the right at any
time to file and cause to become effective a registration statement covering the
resale of the New Warrant Shares.  Holder hereby covenants and agrees to
promptly provide the Company with any material information that is reasonably
required to be provided in such registration statement with respect to such
Holder, including the completion, execution, acknowledgement and delivery of
customary selling stockholder questionnaires and other documents, certificates,
instruments, representations and warranties and indemnities as may be reasonably
requested by the Company in connection with the filing of such registration
statement, including, without limitation, representations and warranties (or
indemnities with respect thereto) in connection with (i) Holder’s ownership of
New Warrant Shares to be transferred free and clear of all liens, claims and
encumbrances, (ii) Holder’s power and authority to effect such transfer, and
(iii) such matters pertaining to compliance with applicable law by Holder. The
Company may require Holder, by written notice given to Holder not less than
seven (7) Trading Days prior to the filing date of a registration statement, to
promptly, and in any event within five (5) Trading Days after receipt of such
notice, furnish in writing to the Company such information regarding the
distribution of the New Warrant Shares as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration.  Notwithstanding anything to the contrary
contained herein, (i) the provisions of this Section 4.3 shall not be applicable
to the extent that the Holder is required to be named as an underwriter in any
resale registration statement, and (ii) any indemnities required to be provided
in this Section 4.3 by the Holder shall apply solely with respect to written
information provided by the Holder specifically for use in such registration
statement, and such indemnities shall be limited to net proceeds received by
such Holder with respect to sales of New Warrant Shares.

 

Section 4.4Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made by email to (i) the
email address of the Holder set forth on Holders’ signature page or (ii) the
email address of the Company set forth on the Company's signature page, as
applicable.

 

Section 4.5Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the New Warrants. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

Section 4.6Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.7 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and

9

--------------------------------------------------------------------------------

enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.8Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the New Warrants.  

 

Section 4.9Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.10Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

Section 4.11Fees and Expenses. Except as expressly set forth herein, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Warrant Shares.

 

Section 4.12Equal Treatment of New Warrant Holders. No consideration (including
any modification of this Agreement or the New Warrants) shall be offered or paid
to any holder of New Warrants to amend or consent to a waiver or modification of
any provision of this Agreement or the New Warrants unless the same
consideration is also offered to all of the holders of the New Warrants. For
clarification purposes, this provision constitutes a separate right granted to
each holder of New Warrants by the Company and negotiated separately by each
holder of the New Warrants, and is intended for the Company to treat the holders
of New Warrants as a class and shall not in any way be construed as the holders
of New Warrants acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

 

 

[Signature page follows]

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 

COMPANY:

 

BIOCEPT, INC.

 

 

By:  _______________________________

Name:   ____________________________

Title:  ______________________________

 

Address:

 

[                             ]

[                             ]

Attention: [                           ]

Email: [                               ]

 

 

Bank Account and Wire Instructions

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

[HOLDER SIGNATURE PAGES TO BIOCEPT, INC. 

WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Holder:

_________________________________________

 

 

Signature of Authorized Signatory of Holder:

_________________________________________

 

 

Name of Authorized Signatory:

_________________________________________

 

 

Title of Authorized Signatory:

_________________________________________

 

 

Email Address of Holder:

_________________________________________

 

Number of January 2018 Warrants held:

_________________________________________

 

Number of February 2019 Warrants held:

_________________________________________

 

Number of March 2019 Warrants held:

_________________________________________

 

Number of January 2018 Warrants deemed Exercised:

_________________________________________

 

Number of February 2019 Warrants deemed Exercised:

_________________________________________

 

Number of March 2019 Warrants deemed Exercised:

_________________________________________

 

Number of New Warrants to be issued to Holder upon deemed exercise:

_________________________________________

 

 

Address for Delivery of New Warrants for Holder:

_________________________________________

 

 